         Case 2:20-bk-12947-ER Doc 16 Filed 05/15/20                                Entered 05/15/20 21:23:57                Desc
                             Imaged Certificate of Notice                           Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 20-12947-ER
Ludmila Teresa Pyter                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: scowanC                      Page 1 of 1                          Date Rcvd: May 13, 2020
                                      Form ID: ntcpdiv                   Total Noticed: 10


Notice by first      class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 15, 2020.
db                   Ludmila Teresa Pyter,   4337 Price St,   Los Angeles, CA 90027-2815
40207854             Adam Streltzer,   1875 Century Park E Ste 700,    Los Angeles, CA 90067-2508
40207855             Bsi Financial Services,   101 N 2nd St,    Titusville, PA 16354-2115
40207857             Specialized Loan Servicing,   PO Box 636005,    Littleton, CO 80163-6005
40207858             Walker Kabat,   6030 N Camelback Manor Dr,    Paradise Valley, AZ 85253-5148

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: sleslie@iq7technology.com May 14 2020 04:35:11     Sam S Leslie (TR),
                 3435 Wilshire Blvd., Suite 990,   Los Angeles, CA 90010-1998
smg             EDI: EDD.COM May 14 2020 08:23:00     Employment Development Dept.,   Bankruptcy Group MIC 92E,
                 P.O. Box 826880,   Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM May 14 2020 08:23:00     Franchise Tax Board,   Bankruptcy Section MS: A-340,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
smg             E-mail/Text: finance.bankruptcy@lacity.org May 14 2020 04:34:38     Los Angeles City Clerk,
                 P.O. Box 53200,   Los Angeles, CA 90053-0200
40207856        EDI: JPMORGANCHASE May 14 2020 08:23:00     Chase Mortgage,   Mail Code LA4-5555,
                 700 Kansas Ln,   Monroe, LA 71203-4774
                                                                                            TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 13, 2020 at the address(es) listed below:
              Lemuel Bryant Jaquez    on behalf of Interested Party   Courtesy NEF
               bknotifications@ghidottiberger.com,gbadmin@ecf.courtdrive.com
              Rika Kido    on behalf of Trustee Sam S Leslie (TR) rkido@shulmanbastian.com,
               avernon@shulmanbastian.com
              Roland H Kedikian    on behalf of Debtor Ludmila Teresa Pyter roland@kedikian.com,
               g2547@notify.cincompass.com
              Sam S Leslie (TR)    sleslie@trusteeleslie.com,
               sleslie@iq7technology.com;trustee@trusteeleslie.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                             TOTAL: 5
     Case 2:20-bk-12947-ER Doc 16 Filed 05/15/20                             Entered 05/15/20 21:23:57                Desc
                         Imaged Certificate of Notice                        Page 2 of 2

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                                      NOTICE OF POSSIBLE DIVIDEND AND
                                      ORDER FIXING TIME TO FILE CLAIMS

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 2:20−bk−12947−ER
    Ludmila Teresa Pyter                                                 CHAPTER 7
    SSN: xxx−xx−3089
    EIN: N/A
    aka Ludi P. Kabat, aka Ludmila Pyter−Kabat
    4337 Price St
    Los Angeles, CA 90027−2815




Notice is hereby given that sufficient assets may become available for a distribution to creditors in the above−captioned
bankruptcy case.
Therefore, in accordance with the provisions of Bankruptcy Rule 3002(c)(5), creditors must file their proofs of claim on or
before August 11, 2020.
ANY CREDITOR WHO HAS PREVIOUSLY FILED A PROOF OF CLAIM NEED NOT FILE AGAIN.
A Proof of Claim form (Official Form 410) can be obtained at the United States Court's website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.




                                                                               For The Court,
Dated: May 13, 2020                                                            Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntcpdiv − VAN−10) Rev 12/2015                                                                                         12 / LS
